Case 2:18-Cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 1 of 30 Page|D# 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
(Norfolk Division)

CARSON NEWBAUER, on behafi"<)f himself
and all ethers Similar}y Situated,

Plaintiff,
v.

JACKSON HEWITT TAX SERVICE INC.,
JACKS()N HEWITT INC., 'I`AX SERVICES
OF AMERICA, INC., BAYSIDE CAPITAL,
INC., AND CORSAIR CAPITAL, LLC,

Defcndants.

 

 

Case No.

 

JURY TRIAL I)EMANDEI)

CLASS ACTlON COMPLA}N'I`

I-l 580'539.}

Case 2:18-Cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 2 of 30 Page|D# 2

Il.
111.
IV.

Vl.
VII.

VHI.
IX.

XI.

TABLE OF CONTENTS

Page(s)
SUMMARY OF THE ACTION .......................................................................................... 1
JURISDICTION AND VENUE .......................................................................................... 3
r`1"`1~11'£ PARTIES ..................................................................................................................... 4
FACTUAL ALLEGATIONS ............................................................................................... 7
A. 'I.`rade and Commerce ............................................................................................... 7
B. The lackson Hewift Franchise ................................................................................. 7
a. Jackson chitt’s Franchise Mc)dcl .............................................................. 9
b. Jacksc)n Hewitt’s Independent Frnnchisees Exez'cise Sole and
Compiete Decision~Making Authority as to A11 Employlnent-
Related Decisions of Jackson Hewitt Franchise Ofi"lces ........................... 10
C. The No*Poach Agreements Between and Among Competing Jackson
Hewitt Locations Owned by Defendants and by Franchisees ............................... 1 1
D. Empfoyee Recruitment, Hn'ing, and T:'aining ........................................................ 13
a. Jackson Hewitt Employec Training and Requix'ements ............................. 14
b. The Jackson Hewitt System ....................................................................... 1'/`
E. '1`11@ Purpose and Effect of the Conspiracy Was to Restrict M`Obility and
Suppress C()mpensation for J£lckson Hewift Tnx Professionals ............................ 17
a. Restricted and Reduced Mobility ............................................................... 17
b. Suppress@d Colnpensation ......................................................................... 18
F. lllegafiiy and Anticompetitive I~Iann of ljl'anchise NO~Poach Agree1nems ........... 19
CO»CONSPIRATORS AND AGENTS ............................................................................. 19
CLASS ACTION ALLEGATIONS ................................................................................... 20
ANTICOMPETITIVE EFFECTS AND LACK OP PROCOMPBTITIVE
JUSTIFICATION ............................................................................................................... 22
EQUITABLE TOLLING AND STATUTE OF LIMITATIONS ........................................ 24
CLAIM FOR REI.,IEF ....................................................................................................... 25
DEMAND FOR JURY TRIAL .......................................................................................... 26
PRAYER FOR RELIEF ..................................................................................................... 26

14589,339 l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 3 of 30 Page|D# 3

Plaintiff Carson Newbauer brings this action under the antitrust laws of the United States
on behalfof himself and a Class of all others similarly situated (the “Class,” defined below),
against Defendants Jackson Hewitt Inc., Tax Services of America, lnc., Jackson Hewitt Tax
Service lnc. (together, “Jackson Hewitt”), Bayside Capital, Inc., and Corsair Capital, LLC
(together, “Defendants”), based on Defendants’ and unnamed co-conspirators’ unlawful
conspiracy to suppress Plaintiff’s and Class inembers’ compensationl All allegations are upon
information and belief based upon the investigation of counsel, other than those concerning
Plaintiff personally

plaintiff brings this action to recover dainages, including treb}e damages and other
appropriate relief, and further alleges as follows:

I. SUMMARY OFTHE ACTION

l. This is an antitrust Class action brought by and on behalf of individuals who
work or have worked for Jackson H.ewitt, a tax preparation services provider and franchisor, and
for franchise locations of Jacl<son l-lewitt.

2. Defendant Jaci<son Hewitt lnc. is the second largest consumer tax services
provider in the United States and provides tax preparation and assistance services at physical
offices, online, and via desktop and mobile applications Jackson Hewitt Defendants provide in-
person tax preparation services at nearly 6,000 offices in the United States. Of those offices,
3,900 are franchise locations and 1,800 are corporate-owned

3. Tax preparation personnel, like personnel in any labor market, benefit when their
employers compete for their services. Competition in the labor market creates leverage for

personnei, which in turn leads to higher wages and greater mobility.

1-15803,39 l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 4 of 30 Page|D# 4

4. Beginning at least by January 2005, the exact date currently unknown to
Plaintitl"s, and continuing until the present, Defendants, along with other unnamed persons and
entities acting as eo~conspirators, engaged in a conspiracy with respect to the recruiting of
employees and potential einployees, including but not limited to agreements not to solicit,
recruit, or hire without prior approval each other’s personnel (the “No-Poach/No~l~lire
Conspiracy” or “Conspiracy”). Defendants formed, entered into, carried out, and enforced the
ann-competitive contract, combination, or conspiracy described herein. Defendants orchestrated,
dispersed, and enforced the agreement among themselves and all franchisees, including at least
in part through an explicit contractual prohibition (“No-Poach Clause”) contained in standard
lackson Hewitt franchise agreements The Conspiracy, which is a per se violation of Section l of
the Shennan Act, 15 U.S.C. § l, limited Plaintitf’s and Class members’ job mobility and
suppressed their compensation below the levels that would have been available absent the
Conspiraey.

5. rl`he standard Jackson Hewitt franchise agreement(s) in effect during the Class
Period included, and still includes, a “Covenant Against Recruiting or Hiring Our Employees”
clause, which provides that, during the term of the franchise agreement and for a period of two
years afterward, the franchisee may not, without “prior written permission” from Jackson liewitt,
“solieit, recruit, or hire, for a job position entailing tax preparation, tax preparation management
or supervisory duties, or tax preparation instruction duties" for persons whose duties include(d)
“management of or over company-owned or franchised stores, franchisee training, tax
preparation software writing or debugging, tax return processing software writing or debugging,
electronic filing of tax returns, tax return processing, processing support, tax return preparat.ion,

or tax return preparation advice or support."' This prohibition against soliciting, recruiting, or

l~liii{ll'iQ l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 5 of 30 Page|D# 5

hiring such employees remains in effect for one year after the termination oftheir employment
with .lacl<son Hewitt or its affiliates

6. The Conspiracy involves, at a minimum, Jacl<son Hewitt as well as its
franchisees Instead of a one-way agreement by franchisees to not solicit or recruit employees
from either other franchisees or from lackson liewitt’s company-owned stores, Jackson Hewitt
itself adhered to the same agreement in the operation of its company~owned stores

7. The purpose and effect of the restraint was to limit and suppress mobility and
compensation for Class members, including those who did not try-and failed-to be recruited
or hired by another Jackson Hewitt corporate or franchise location

8. 'l`hese agreements impeded or restricted the movement of employees between
Jackson Hewitt and its franchisees These agreements also prohibited and prevented competition
for employees between and among the members of the Conspiracy, including Jackson H`ewitt and
its franchisees The agreements unreasonably limited franchisees` ability to solicit employees
who work for .lackson Hewitt or other franchisees, reducing the pool of experienced candidates
available to them, and decreasing the employment options available to current employees Basic
economic principles inform that a reduction in the pool of potential employers tends to lower the
bargaining power of employees and depress wages, especially if the lost opportunities were
superior to their current employment

II. JURISI)ICTION AND VENUE

9. Plaintiff Carson Newbauer brings this action to obtain injunctive relief and

recover damages, including treble damages, costs of suit, and reasonable attorneys" fees arising

from Defendant.s’ violations of Seetion l of the Sheiman Act, l5 U.S.C. § l.

l ISX[B"U) l

 

 

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 6 of 30 Page|D# 6

l(). Tlie Court has subject matter jurisdiction pursuant to Sections 4 and 16 of the
ClaytonAct (15 U.S.C. §§ 15 and 26), and 28 U.S.C. §§ 133l and 1337.

l l. Venue is proper in this District under Section 12 of the Clayton Act, l5 U.S.C.
§ 22, as well as 28 U.S.C. § 1391, because a substantial part ofthe events or omissions giving
rise to Plaintiff’s claims alleged herein occurred in this District, a substantial poition of the
affected interstate trade and commerce was carried out in this District, and Defendants reside in,
can be found in, and/or transacts business in this District.

12. Det`endants are subject to the jurisdiction of this Couit by virtue of Defendants’
nationwide contacts and other activities, as well as their contacts with the state of Virginia. ln
particular, each Defendant, among other tliings: (a) transacted business throughout the United
States, including in this District; (b) had substantial contacts throughout the United States,
including in this District; and/or (c) was engaged in an illegal conspiracy that was, in part,
entered into in this District and was directed at and had the intended effect of causing injury to
persons residing in, located in, or doing business in this Distiict.

13. ln particular, Defendant Jackson Hewitt hic. was incorporated in Virginia, and
the Jackson Hewitt business was founded in and began operations in Norfolk, Virginia.

III. THE PARTIES

14. Plaintiff Carson Newbauer is an individual residing in Saginaw, Micliigan.
During the Class Period, Mr. Newbauer worked as an Assistant General Manager for franchise
locations of lackson Hewitt that were owned by the same Jackson Hewitt franchisee, Dara Aiia
Tax Service. As a result of the Conspiracy, l.\/lr. Newbauer’s compensation was suppressed during

the time lie worked for Jackson Hewitt franchise locations

1-1<?.[1'§1‘) l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 7 of 30 Page|D# 7

15. Defeiidant Jackson l~lewitt Tax Seivice liic. is a privately held company
incorporated in Delaware with its principal place of business at 10 Excliange Place, 27th Floor,
in Jersey City, New Jersey. Jacksoii Hewitt Tax Service lnc. is a leading tax preparation and
assistance company which provides services in-person, online, and through desktop and mobile
application software Tlie only material asset of Jackson Hewitt Tax Service lnc. is 100% of the
equity of Jackson Hewitt lnc.

16. Defeiidant Jackson Hewitt Iiic. is a wholly~owned subsidiary ofDefendant
lackson Hewitt Tax Service lnc. Jackson Hewitt lnc. was incorporated in Virginia and is also
headquartered at 10 Excliaiige Place7 27th Floor, in Jersey City, New Jersey.

l7. Defendant Tax Seiviees ofAmerica, Inc. is a wholly-owned subsidiary of
Defendaiit Jackson Tax Service lne. lt was incorporated in Texas and is also headquartered at l0
Exchange Place in Jersey City, New jersey Defendant Jackson Hewitt Tax Services lnc. operates
its corporate*owned locations through Defendant Tax Services of Ainerica, Inc.

18. Defendant Jackson ldewitt Tax Service lnc., Defendant Jacl<son Hewitt lnc. and
Defendant 'l`ax Services ofAmerica, lnc. together, are referred to herein as Jackson Hewitt.

19. Defendant Bayside Capital, lnc. is a corporation with headquarters located at
1450 Brickell Avenue, Miaini, Florida. Bayside Capital, Inc. is the credit-oriented affiliate of
H.I.G. Capital, a coiporatioii with headquarters also located at 1450 Brickell Avenue, Miami,
Florida. From in or around August 2011 until in or around l\/l`ay 2018, Bayside Capital, lnc. was
the majority owner of Defendant .lackson Hewitt Tax Service lnc. Defendant Bayside Capital,
Inc. is referred to herein as “l~l.l.G. Bayside Capital.” H.I.G. Bayside Capital controlled Jackson
l-Iewitt during the relevant period up until the sale of Jacl<son Hewitt. ll.l.G. Bayside Capital was

aware of and authorized the illegal agreements alleged herein

lvl€$ifl'l't{) l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 8 of 30 Page|D# 8

20. Defendant Corsair Capital, LLC is a private equity firm with headquarters
located at 717 l?ifth Avenue, 24th Floor, in l\lew Yorl< C.ity, New York. hi or around l\/lay 2018,
Corsair Capital, LLC acquired Defendant Jackson I`“lewitt Tax Service lnc. from l-l.l.G. Bayside
Capital. Jackson Hewitt Tax Service Inc. is currently owned by Corsair Capital, LLC, referred to
herein as “Corsair Capital.” Corsair Capital controlled Jackson Hewitt during the relevant period
following its acquisition Corsair Capital was aware of and authorized the illegal agreements
alleged herein

21 . Various persons paitnerships, sole proprietors firms, corporations and
individuals not named as defendants in this lawsuit and the identities of which are presently
unknown, including Jackson l-lewitt franchisees as well as direct and indirect subsidiaries of
Defendant Jacl<son ]“l`ewitt Inc. that operate company-owned stores, have paiticipated as co-
conspirators with the Defendants in the offenses alleged in this Coniplaint, and have performed
acts and made statements in furtherance of the conspiracy, or in furtherance of the
anticompetitive conductl Plaintiff reserves the right to name some or all of these persons and
entities at a later date.

22. Whenever this Complaint references any act, deed or transaction of any
coiporation or limited liability entity, the allegation means that the corporation or limited liability
entity engaged in the act, deed or transaction by or through its officers directors, agents
employees or representatives while they were actively engaged in the management, direction,

control, or transaction of the corporation’s or limited liability entity’s business or affairs

6

1-1580339 l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 9 of 30 Page|D# 9

IV. FACTUALALLEGATIONS

A. Trade and Commerce

23. Throughout the Class Period (as defined below), Defendants and co-conspirators
employed Class members throughout the United States, including in this District.

24. Defendants’ conduct substantially affected interstate coinmerce, and caused
antitrust injui'y, throughout the United States.

B. The Jackson Hewitt Franchise

25. Jackson Hewitt was founded iii 1982 by l olin Hewitt, a former Regional
Manager of H&R Block, who started working for I'l&R Block in 1969. Hewitt, along with a
group of investors purchased the six-location Mel Jacl<son’s Tax Service of Norfolk, Virginia in
1982 and renamed it Jackson l~lewitt.

26. Jackson liewitt began selling franchises in l986 and began contracting with the
Montgomery Ward department store chain in l989 to open offices in 169 of its store locations
By l992, Jacl<son l~lewitt became the second-largest tax preparation chain, behind H&R Block.
Since theii, Jackson l~lewitt has opened locations in national retail chains including Wal-Mart,
Sam’s Club, Kmart, and Sears.

27. lackson Hewitt Tax Seivice lnc. underwent an initial public offering (IPO) on
the New York Stock Exchange (NYSE} in June 2004, offering 3'?,500,000 shares at 817.00 per
sliai'e. Following the lPO, Jackson l~lewitt Tax Service hic. was traded on the NYSE under the
stock symbol JTX.

28. After experiencing difficulties related to its then-common practice of offering

refund anticipation loans-short-term loans with high interest rates primarily made to cash-

1-158933.9,1

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 10 of 30 Page|D# 10

strapped filers in anticipation of receiving tax refunds-Jackson liewitt Tax Service lnc. filed for
Chaptei' ll bankruptcy in l`\/lay 2()l l and ceased being traded on the NYSE.

29. As reported in Jacl<son l“lewitt’s 2010 lO-K Report, the most recent year in
which Jacl<soii Hewitt filed such a repoit, Jacl<son llewitt’s total revenues in 2010 were about
$2l3.8 million

30. ln August 20l1, .lackson Hewitt 'l`ax Service Inc. emerged from bankruptcy as a
privately held company owned by Bayside Capital, the credit-oriented affiliate of private equity
investment firm H.I.G. Capital. During the relevant period, H.l.G. Bayside Capital was actively
engaged in the operations of Jackson Hewitt. For example, at least four seats on Jackson Hewitt
Tax Service lnc.’s board of directors were appointed by H.I.G. Bayside Capital, including lohn
Bolduc, Executive lvlanaging Director of li.l.G. Bayside Capital, Jackson Craig, a l\/lanaging
Director of H.I.G. Bayside Capital, Benjamin Taylor, a Principal at H.I.G. Bayside Capital, and
Jason T. Eglit, an Associate at Bayside Capital, who served as directors of lackson Hewitt Tax
Service duii'ng the Class Period.

31. in I\/lay 2018, Corsair Capital acquired Jaeksoii Hewitt Tax Service Inc. from
H.I.G. Bayside Capital. During the relevant period, Corsair Capital was actively engaged in the
operations of lackson Hewitt. At least three seats on .lacl<son Hewitt Tax Service lnc.’s board of
directors were appointed by Corsair Capital, including Nicholas B. Pauingarten, Chairman and
Fouiider of Corsair Capital, Stephen Kretz, Vice President of Corsair Capital, and Jeremy S.
Schein, Managing Director of Corsair Capital, who currently serve as directors of Jackson
Hewitt Tax Service lnc.

32. As stated iii its 2018 Franchise Disclosure Document (“FDD”), Jackson liewitt’s

total revenues for fiscal year 2018 were about 8244.5 million

l-l§80339.l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 11 of 30 Page|D# 11

33. At its peak, Jackson Hewitt had over 7,400 company-owned and franchise
locations that prepared more than 3.4 million tax returns in a single tax season

34. 'l`oday, Jackson Hewitt has nearly 6,000 office locations in the United States,
with approximately 1,900 corporate-owned offices and 3,800 franchise offices About half`of all
1 ackson Hewitt offices are located inside Wal-Mai‘t stores Tliere are both corporate-owned and
franchise locations in virtually every state and the District of Columbia. Jackson Hewitt is, and
has been throughout the Class period, the second-largest tax preparation firm in the United
States.

a. Jackson Hewitt’S Franchise Model

35. Jackson Hewitt franchisees throughout the United States operate on standardized
tenns pursuant to a common franchise license agreement rl`hey are competitors with Jackson
Hewitt and with each other.

36. Jackson Hewitt franchise offices operate as independent companies and separate
economic entities from Jackson Hewitt.

37. Jackson Hewitt franchisees are independent contractors Such franchisees
independently own and operate their businesses As stated in Jackson Hewitt’s standard franchise
agreement, Jackson Hewitt franchisees function in an “independent contractor” relationship with
Jackson Hewitt Defendants.

38. As Jackson Hewitt makes clear in its standard franchise agreement to Jackson
Hewitt franchisees “[y]ou acknowledge that you are an independent contractor and that no
principal-agent, partnership, employment7 joint venture or fiduciary relation exists between you

and us.”

I-l 58()339.1

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 12 of 30 Page|D# 12

39. Jackson Hewitt further makes clear in its standard franchise agreement to
Jackson Hewitt franchisees that, “[y]ou are not authorized to make any contract, warranty or
representation or incur any obligation on our belialf,” and that “ftlliis Agreement is solely a
license to use our l\/lai'ks in a tax return preparation business using our Operating System,”

40. l\/Ioreover, Jackson Hewitt’s standard franchise agreement indicates that its
franchisees compete with each other and with Jackson l-lewitt’s company-owned locations "l`he
franchise agreement expressly notifies franchisees that, “you may face competition from other
franchisees from outlets that we own, or from other channels of distribution or competitive
brands that we control.”

b. Jackson Hewitt’s Independent Franchisees Exercise Sole and

Complete Decision-Making Authority as to All Eniploymeiit-Related
Decisions of Jackson Hewitt Franchise Offices

41. Jackson Hewitt on the one hand, and the franchisees on the other, purport to
make separate and independent decisions
42. Jackson Hewitt’s standard franchise agreement states that all decisions related to
employment are to be made entirely and independently by each franchisee Further, it states that
employees of the franchisee are not employees of Jackson Hewitt Defendants:
Since you are an independent contractor, you have the sole right to control
all aspects of your relationships with your employees and prospective
employees including all decisions regarding hiring, firing, training,
supervision, discipline, scheduling (iiicluding if you use any scheduling
modules we provide to you) and compensation (paying wages to and
withholding and paying taxes) in respect of your employees . . . . Neitlier
you, nor your manager or your employees shall be considered or
represented as our employees or agents
43. Thus, as Jackson Hewitt’s standard franchise agreement and FDD makes clear,

Jackson Hewitt franchise locations are intended to compete, and do compete, with each other as

well as with Jackson Hewitt corporate-owned locations Each franchisee independently owns and

10

1-1580339.1

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 13 of 30 Page|D# 13

operates its franchise location(s) as such. Among other things such franchisees possess and
exercise sole and complete decision-making authority as to ali employment~related decisions
including but not limited to recruitment, hiring, firing, advancement, promotion, staffing,
compensation, conditions of employment, discipline and other day-to~day management of
employees

44. But for the Conspiracy, and the conduct of Defendants and their agents and co-
conspirators in furtherance thereof, each Jackson Hewitt franchisee would have been free to
make its own market decisions relating to recruitment, hiring, firing, advancement, promotion,
statfmg, wages, conditions of employment, discipline, and other day-to-day management of
employees

45. But for the Conspiracy, and the conduct of Defendants and their agents and co~
conspirators in furtherance thereof, each Jackson Hewitt franchisee would have competed with
other Jackson Hewitt franchisees and with Jackson Hewitt corporate~owned iocations for
employees and would have solicited and recruited employees from other Jackson Hewitt
franchisees and from Jackson Hewitt corporate-owned locations

C. The No~Poach Agreernents Between and Among Competing Jackson Hewitt
Locations Owned by Defendants and by Franchisees

46. Notwithstanding the franchise agreement’s definition of the franchisor~
franchisee relationship, Jackson Hewitt and its franchisees have agreed not to compete with
respect to the recruiting, soliciting, or hiring of employees

47. As alleged herein, the Conspiracy, including the anticompetitive No-Poach
agreement, was between and among separate economic actors pursuing separate economic

interests such that the agreement deprives the marketplace generally and the Class members in

ll

l~l §R[li'W l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 14 of 30 Page|D# 14

particuiar of the benefits of independent centers of decision making as well as the benefits of free
and open competition

48. Jackson Hewitt and its franchisees entered into express contractual agreements
forbidding competition for employees among franchisees and Jackson Hewitt’s corporate~owned
tax offices ln particular, the standard language in Jackson Hewitt"s franchise agreements with all
franchisees who executed franchise agreements during the Class Period includes an express No-
Poach Clause that prohibits franchisees from soliciting, recruiting or hiring employees of other
Jackson Hewitt franchisees or of Jackson Hewitt or its subsidiaries

49. The relevant provision from the standard jackson Hewitt franchise license
agreement during the Class Period, entitled “Covenant Against Recruiting or Hiring Our
Employees” provides that, during the term of the franchise agreement and for a period of two
years afterward, the franchisee may not, without “prior written pertnissiorr” from Jackson Hewitt
“solicit, recruit, or hire, for a job position entailing tax preparation, tax preparation management
or supervisory duties, or tax preparation instruction duties” any employee of Jackson Hewitt or
its affiliates whose duties include(d) “management of or over company~owned or franchised
stores, franchisee training, tax preparation software writing or debugging, tax return processing
software writing or debugging, electronic filing of tax returns, tax return processing, processing
support, tax return preparation, or tax return preparation advice or support.” ’fhis prohibition
against soliciting, recruiting, or hiring such employees remains in effect for one year after the
termination of their employment with Jackson I--lewitt or its affiliates

50. The No-Poach agreements were not intended or limited to simply protecting
Jackson Hewitt’s investment in training its employees at corporate-owned offices After all, the

franchise offices1 employees were required to meet the same training requirements

l2

l”l‘ili(l'i'i(l l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 15 of 30 Page|D# 15

5 l. Tlre restriction placed on franchisees from poachiirg employees from other
franchisees further underscores the true purpose and value of the No-Poach Clause and
surrounding policies to Jackson Hewitt: restricting competition for employees in the market and
artificially suppressing wages among competing firms in a highly specialized sector.

52. While the No-Poach Clause in the standard franchise license agreement
ostensibly placed an obligation only upon franchisees Jackson l~lewitt operated under the same
policy to effectuate and enforce the Conspii'acy. Tlre purpose and effect of this provision is to
enforce and perpetuate the Conspiracy, in particular, by identifying and preventing violations of
the agreement

D. Enrployee Recruitment, l"liriirg, and Training

53. As one of the largest providers of tax preparation services in the United States,
Jackson Hewitt has needs workers trained not only in tax preparation and assistance but also in
Jackson Hewitt’s Systenr. Tlre same is true for Jackson Hewitt franchisees

54. At the height of the 2018 tax season, Jackson Hewitt’s corporate and franchise
owned locations employed over 25,000 individuals including tax professionals most of whom
were seasonal.

55. Due to the seasonal nature of tax preparation and related services Jackson
Hewitt and its franchisees recruit and hire a large number of new or returning employees every
year. As Jackson Hewitt highlights in its 2010 Form lO-K disclosure to the Securities and
Exchange Commission, “[w]e generate substantially all our revenues during the period from
January l through April 30,” which “presents a number of operational challenges for us and our

ii'anchisees” such as the ability to maintain “flexible stafiirrg” to meet its seasonal staffing needs

l3

I-l SRF|'H(} l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 16 of 30 Page|D# 16

“because the number of employees at our network’s offices during the peak of the tax season is
exponentially higher than at any other time[.]”

56. Jackson Hewitt’s lO-K further underscores the importance of recruiting and
hiring large numbers of qualified tax preparers each tax season in disclosing that, if “we were to
experience significant business interruptions during the tax season, which may be caused by
labor shortages” or other significant events “we could experience a loss of business which could
have a material adverse effect on our business financial condition and results of operations."’

57. l\/Ioreover, Jackson Hewitt states that its “[a]ctual results may differ materially
from those contemplated (expressed or implied) by [its] forward-looking statements” in its lO-K
due to “potential risks and uncertainties” such as “our' ability to successfully attract and retain
key personnel,” and that “[c]ompetition for executive, managerial and skilled personnel in our
industry remains intense.”

58. As Jackson Hewitt recognized in its Fonir lO~K filing, the regular need each tax
season for qualified tax preparation workers would otherwise lead to healthy competition
between Jackson Hewitt, its franchise locations and other companies providing tax preparation
services and thus higher wages benefits compensation and other terms of employment
Instead, as part of its efforts to avoid “signif`icant business interruptions during the tax season,
which may be caused by labor slrortages,” in a labor market with ‘°intense” competition, Jackson
Hewitt conspired with its franchisees and other co-conspirators to restrict employee mobility and
competition in the market, with the purpose and effect ofreducing and restricting mobility and
limiting and reducing wages benefits compensation and other terms ofemployment.

a. Jackson Hewitt Employee Training and Requirements

59. To qualify for employment at Jackson Hewitt or its franchisees each tax

professional, as defined herein, must complete the entry level tax course, the Jackson l‘~lewitt

14

111530339.1

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 17 of 30 Page|D# 17

Basic Tax Preparation Course, or demonstrate equivalent knowledge by passing air internal

exam.
60. Jackson Hewitt’s Basic Tax Preparation Course takes about 7'0 hours to
complete
61. Upon completion, tax professionals obtain a Jackson Hewitt Ceitification. Tlris

Certification is a prerequisite for most if not all tax preparation jobs at Jackson Hewitt corporate
or franchise locations

62. Jackson l'lewitt and its franchisees require tax professionals to pass their internal
exam every year.

63. While Jackson Hewitt’s Basic Tax Preparation Course covers general basic tax
preparation skills enrollees spend significant time learning skills specific to employment at
Jackson Hewitt and its fi'anchisees. For example, tax professionals at Jackson Hewitt must
master working with ProFilcr, Jackson Hewitt’s proprietary interview-based tax preparation
software Because Pr'oFiler' is interview-based, it is designed and intended to be used by tax
professionals servicing clients rather than by an individual preparing his/her own tax returns
And, because ProFiler is proprietary, it can be used only by Jackson Hewitt tax professionals
Thus the knowledge and skills associated with use of ProFiler is specific to employment as a tax
professional at Jackson Hewitt.

64. "I`a)t professionals may further enroll in intermediate and Advanced Tax Courses
at Jackson Hewitt.

65. Jackson Hewitt’s website makes clear that completion of Jackson Hewitt’s 70-

hour Basic Tax Preparation Course “is neither an offer nor a guarantee of employment’1 at

15

l~l €R|'l'l'l(l l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 18 of 30 Page|D# 18

Jackson Hewitt or its franchisees and “[a]dditional training, experience or skills may be
required” for employment at Jackson Hewitt or its franchisees

6(). Jackson Hewitt and its franchisees do riot require tax professionals to have
obtained degrees or general education levels Ratlrer, tax professionals must possess familiarity
with Jackson Hewitt’s products and services and selling techniques and be able to ‘“[p]resent[]
the Company’s value proposition to clients concerning various company products and services
and use[] prescribed selling techniques.”

67. 'l`hese Jackson Hewitt tax courses and certifications as well as familiarity with
Jackson Hewitt’s products services and selling techniques are the primary qualifications for
open tax professional positions at corporate-owned and franchise offices

68. With limited educational qualifications apart from dozens of hours invested in
Jackson Hewitt-courses and familiarity with Jackson Hewitt’s products services and selling
techniques many tax professionals at Jackson Hewitt’s eorporate~owned and franchise locations
are uniquely suited to working at jackson Hewitt or one of its franchise locations Thus,
employees should generally be highly mobile between and among Jackson Hewitt’s corporate-
owned and franchise offices

69. in the absence of Defendants’ anticompetitive conduct, competition between and
among Defendants and co»conspirators for Jackson Hewitt-trained workers in the highly
specialized and technical tax preparation services industry, particularly within the Jackson Hewitt
System, would be robust and would have increased and enhanced the workers’ compensation and

mobility.

l6

l-liR[l'l'l‘l l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 19 of 30 Page|D# 19

b. Tlre Jackson Hewitt System

70. ln addition to the Jackson Hewitt courses certifications products services and
selling techniques discussed above, all tax professionals at Jackson Hewitt and its franchisees
must gain familiarity with Jackson l“lewitt’s propriety Operating System.

7l. Each Jackson Hewitt corporate and franchise location must operate in
accordance with Jackson Hewitt’s “plan and system for preparing, checking and electronically
filing income tax returns using our sottware, accounting methods inerchandising, equipment
selection, advertising, promotional techniques personnel training and quality standards that
feature the Marks (the ‘Operating System’).” The Jackson Hewitt Operating Systein includes tlie
jackson Hewitt Operating Standards i\/larl<s Standards and Tecliirology Standards.

72. A Jackson Hewitt affiliate, Jackson Hewitt Teclrnology Services LLC, provides
various technology services specifically for the Jackson Hewitt Operating Systein.

73. As a result of completing Jackson Hewitt tax courses certifications and internal
exams and acquiring specialized knowledge as to the Jackson Hewitt proprietary Operating
System, including Operating Standards l\/Iarks Standards, and 'l`eehnology Standards as well as
Jackson Hewitt’s proprietary ProFiier tax return preparation software, employment with a non-
Jackson Hewitt tax preparation company or business is not a reasonable substitute for the
employees of Jackson Hewitt and its franchisees

E. The Purpose and Effect of the Conspiracy was to Restrict Mobility and
Suppress Compensation for Jackson Hewitt Tax Professionals

a. Restricted and Reduced Mobiiity

74. Defendants" Conspiracy has restricted and reduced mobility between Jackson

Hewitt corporate~owned and franchise locations

17

l-l §X(l'l'l() l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 20 of 30 Page|D# 20

75. 'l`he Conspiracy restricted employees1 mobility by decreasing the pool of
potential employers and eliminating competition 'l`his in turn, has led to suppressed wages
compensation, and other benefits compounded over the long term of the Conspiracy

76. The Conspiracy and its harmful effects were not limited to tax professionals but
extended to managers executives and other employees of Defendants.

b. Suppressed Compensation

77. Jackson Hewitt and franchisee employees have roles in tax preparation,
customer servioe> and administrative or management positions F`or each of these roles
employees of Jackson Hewitt or its franchisees are paid below the national salary for similar job
titles

78. For example, Jackson Hewitt Senior Tax Preparers have an average base pay of
approximately 3 l l .00 per hour, which annualizes to a yearly salary of 322,963, while the
national mean annual salary for a Senior tax preparer is $76,795. Jackson Hewitt Tax Preparers
reportedly earn approximately 310.90 per hour, which annualizes to 322,7l 4 while the national
mean annual salary for tax preparers is 328,2()5.

7'9. Figure l below shows approximate average earnings at Jackson Hewitt

compared to national figures for comparable positions

Figure 1

18

l.-l$Sf.l.'l.l¥lil

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 21 of 30 Page|D# 21

Jackson Hewitt Average Salar_\= V. National A\*erage Salai‘_v

Tax Employees

 

 

jackson Hewitt ?_\Tarional Per'centagc- B£-lo\\'
lola 'l'irlc- Hourlr \‘i"ag_e :`tiznuai Salar'i' :`ir.‘erage Salru“r ;\'=arioirnl _+'trera,g_-e
=_':';-"QCSC' r:_‘_~'.';~;`:\;l'; i' ;:-l::
-jE_r fig E.`):: -Z_-t;i iii

l. Cer“t_it_'recl Pnl)hr:. Aeconiirant 3 15.0 § 31.{20{} 3 S~'l-_Qd§ 63°¢"'<>
2. Senio: Tas Preparer 11.0 22_\963 76,795 T"G"tT-"c
3. Tas Manager 16.6 34_`59? lU'f,OlS 630-jo
4. 'i"a:-; Pr'c-parer 109 ?,Z:;`l=l _'»IS,ZO§ 1992

80. But for the Conspiracy, employee compensation at Jackson Hewitt corporate-

owned and franchise offices would be significantly higher.

F. Illegality and Anticompetitive fiarm of Franclrise No-Poach Agreements

8l.. On or about July 9, 2018, the Attorneys General of ten states and of the District
ofColumhia announced an investigation into the anticompetitive hiring and recruiting practices
and procedures used by several large franchise companies and stated that:

lW]e are concerned about the use of No Poacli Agreements among
franchisees and the harmful impact that such agreements may have on
employees in our States and our state economics generally By limiting
potential job opportunities these agreements may restrict employees
ability to improve their earning potential and the economic security of
their families These provisions also deprive other franchisees of the
opportunity to benefit from the skills of workers covered by a No l’oach
Agreeirient whom they would otherwise wish to hire. When taken in the
aggregate and replicated across our States the economic consequences of
these restrictions may be significant

82. To date, Jackson Hewitt has neither denied nor agreed to end its practice of
including and enforcing No-Poach Agreeinents in franchise contracts
V. C()-CONSPIRATORS AND AGENTS
83. 'l`he anticompetitive and unlawful acts alleged against Defendants were

authorized, ordered or performed by Defendants and their respective directors officers agents

19
1»1530339.1

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 22 of 30 Page|D# 22

employees or representatives while actively engaged in the management, direction, or control of
Def"endants’ businesses or affairs

84. individuals and/or entities not named as Defendants herein may have participated
as cci-conspirators in the violations alleged herein and may have performed acts and made
statements in furtherance thereof.

85. lEach Defendant acted as the principal, agent, or joint venturer of, or for other
Defendants with respect to the acts violations and common course of conduct alleged herein.
The agency relationships formed among the Defendants with respect to the acts violations and
common course of conduct alleged herein were consensually formed between the Defendant
principals and agents

86. Accordingly, the Defendant principals are liable for the acts of their agents
Lil<ewise, the Defendant agents are liable for the acts of their principals conducted by the agents
within the scope of their explicit, implied or apparent authority

VI. CLASS ACTION ALLEGATIONS

87. Plaintiff brings this action on behalf of himself and all others similarly situated
(the “Class”), pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2), and 23(b)(3). The
Class is defined as follows

All tax professionals and managers who worked at any Jackson Hewitt
location in the United States whether owned and operated by Jackson

Hewitt or by its franchises at any time between .lanuary l, 2005, and the
present

The “United States” includes all fifty states the District of Colunibia, and all U.S.
territories “Tax professionals” includes any and all persons who worked at any Jackson Hewitt
location during the Class period and whose duties included tax return processing or processing

support, tax return preparation or preparation support, tax return preparation advice, operating,

20
irissrnza.i

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 23 of 30 Page|D# 23

wi‘iting, or debugging Jackson Hewitt propriety tax return software, or who had to complete
Jackson Hewitt Tax Preparation Course(s) or demonstrate equivalent knowledge to qualify for
his or her position at Jackson Hewitt “l\/lanagcrs” includes any and all persons who worked at
any Jackson Hewitt location during the Class period and whose duties included supervision or
management of tax professionals as defined herein.

88. Excluded from the Class are senior executives and personnel in the human
resources and recruiting departments of the Defendants or co-conspirators and their wholly
owned subsidiaries as well as personnel hired outside of the United States to work outside of the
United States.

89. Plaintiff does not yet know the exact size of the Class because such information
is in the exclusive control of Defendants and the co~conspirators but, based upon the nature of
trade and commerce involved, as well as the scope and duration of the conspiracy, Plaintiff`
believes that there are at least thousands ofClass members and that Class members are
geographically dispersed throughout the United States Therefore, joinder of all members of the

Class is not practicable

90. 'fhe questions of law or fact common to the Class include, but are not limited to:
a. whether the Conspiracy violated the Sherman Act;
b. whether the Conspiracy and associated agreements or any one of them,

constitute a per se violation of the Sherman Act;

c. whether the Conspiracy and associated agreements restrained trade,
commerce, or competition for labor;

d. whether Plaintiff and the Class suffered antitrust injury or were threatened

with injury; and

21

1-155[l3351.l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 24 of 30 Page|D# 24

e. the type and measure of damages suffered by l’laintiff and the Class

91 . T hese and other questions of law and fact are common to the Class and
predominate over any questions affecting only individual Class members

92. Plaintiff’s claims are typical of the claims of the Class

93. Plaintiff will fairly and adequately represent the interests of the Class and has no
conflict with the interests of the Class

94. Plaintiff has retained competent counsel experienced in antitrust litigation, and
specifically with respect to antitrust litigation involving agreements regarding hiring, reciuiting,
no-poach agreements and Class action litigation to represent himself and the Class

95. Defendants and the co-conspirators have acted on grounds generally applicable
to the Class thereby making final injunctive relief appropriate with respect to the Class as a
whole.

96. This Class action is superior to the alternatives if any, for the fair and efficient
adjudication of this controversy Prosecution as a Class action will eliminate the possibility of
repetitive litigation There will be no material difficulty in the management of this action as a
Class action. By conti'ast, prosecution of separate actions by individual Class members would
create the risk of inconsistent or varying adjudications establishing incompatible standards of
conduct for Defendants

VII. ANTICOMPETITIVE EFFECTS AND LACK OF PROCOMPETI,TIVE
JUSTIFICATION

97. Tlie Conspiracy substantially reduced competition for labor. Defendants and the
co~conspirators entered into, implemented and policed these agreements with the knowledge of
the overall Conspiracy, and did so with the intent and effect of fixing, retraining and stabilizing

the compensation paid to their personnel at artificially low levels

22

l-»l 589339.|

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 25 of 30 Page|D# 25

98. Tlte harm not only reached individuals who sought to change their employment
from one franchise or corporate office location to another, but also extended to those Who had no
intention of changing from one franchise or corporate office location to another‘, due to, inter
ai'r`.rr, the companies’ efforts to maintain internal equity in their compensation structures as well
as the reduction of transparcncy.

99. While the Conspiracy constitutes a per se violation of the Sherman Act,
Defendants and untrained co-conspirators also exploited their collective market power in the
relevant market, which is the labor market for tax professionals and managers at Jackson Hewitt,
as defined herein, in the United States.

100. Through their Conspiracy, Defendants exercised and maintained this power, and
did in fact suppress wages benefits and other aspects of compensation and eliminate
competition

lOl. Tlie Conspiracy and the conduct of Defendants and their agents and co-
conspirators in furtherance thereof did not have procompetitive effects and were not intended to
have procompetitive effects

102. ln the alternative, Defendants are liable under a “quick look” analysis where one
with even a rudimentary understanding of economics could conclude that the arrangements and
agreements alleged would have an anticompetitive effect on Class members and markets

103. ln the alternative, any procompetitive effects that may have resulted from the
Conspiracy and/or the conduct of Defendants and their agents and co-conspirators in furtherance
thereofwere and are outweighed by the anticompetitive harm alleged herein, including but not
limited to restricting employee mobility and suppressing wages benefits and other aspects of

compensationl

23

1-1580339.1

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 26 of 30 Page|D# 26

VIII. EQUITABLE 'I`OLLING AND STATUTE OF LIMITATIONS

104. While Plaintift` had knowledge of aspects of Defendants’ and industry recruiting
practices Plaintiff had neither actual nor constructive knowledge of Defendants’ unlawful
conspiracy until, at the earliest, July 9, 2018. Nor did Plaintiff have any reason to suspect that
Defendants were illegally acting in concert to suppress wages and the labor marketl At no point
did Defendants inform Plaintiff that their compensation was not competitive but was instead
suppressed by Defendants’ anticompetitive agreements Plaintiff therefore did not know of, did
not discover, and could not have discovered through reasonable diligence, the existence ofthe
conspiracy outlined in the foregoing allegations

l05. Conspiracies, by their nature, must be concealed To keep the conspiracy hidden
from those it affected most-~»~their employees and prospective einployees-»-Defcndants and their
co-conspirators did not publicize the No-Poach Clause of their franchise agreements Defendants
also did not inform employees of the Conspiracy between Jackson Hewitt and its franchisees
during the application process or the new employee onboarding process

lOG. Defendants also concealed the fraud by giving false and pretextual explanations
for hiring and compensation decisions including that the decisions were based on merit, the
operation of free and open competition, and other considerations instead of pursuant to an
unlawful agreement

107. As a result of Defendants’ and their co-conspirators’ successful efforts to conceal
the facts and scope of the Conspiracy, the running of any applicable statute oflimitations has

been tolled with respect to Plaintif`r"’s claims concerning Defendants` conspiracy

24
r~z 58033<).1

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 27 ot 30 Page|D# 27

IX. CLAIM F()R RELIEF
(Violations of Sections l and 3 of the Sherman Act, 15 U.S.C. §§ ], 3)

108. Plaintiffincorporates and re-alleges each allegation set forth in the preceding
paragraphs of this Conrpiaint, and further alleges the following:

109. Beginning no later than January l, 2005, and continuing until the present,
Defendants entered into and engaged in unlawful agreements in restraint of trade and coinmerce,
in violation ofSections l and 3 ofthe Shcrman Act, 15 U.S.C. §§ l, 3.

llO. Defendants’ agreements have included concerted actions and undertakings
among themselves and their co-conspirators with the purpose and effect of: (a) fixing, reducing
and stabilizing the wages benefits and other aspects of compensation of Plaintiff and the Class at
artificially low levels', and (b) eliminating, to a substantial degree, competition among
Defendants and their co-conspirators for labor.

lll. As a direct and proximate result of Defendants’ combinations and contracts to
restrain trade and eliminate competition for labor, members of the Class have suffered injury and
have been deprived of the benefits of free and fair competition on the merits

112. The unlawful agreements among Defendants and their co-conspirators have had
the following effects among others:

a. competition among Defendants and their franchisees for labor has been

Suppressed, restrained, and eliminated; and

b. Plaintiff and Class members have received lower compensation from

Defendants and franchisees than they otherwise would have received in the absence of

the Conspiracy and, as a result, have been injured in their property and have suffered

damages in an amount subject to proof at trial.

25

l-l 580339.|

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 28 ot 30 Page|D# 28

l 13. The acts done by each Defendant as part of, and in furtherance of, their contracts
combinations and/or conspiracies were authorized, ordered, or committed by their respective
officers directors agents employees or representatives while actively engaged in the
management of each Defendant’s affairs

l 14. Defendants’ contracts combinations and/or conspiracies are per se violations of
Sections l and 3 of the Sherman Act.

ll5. Accordingly, Plaintiff and Class members are entitled to three times their
damages caused by Defendants’ violations of Sections l and 3 of the Sherman Act, as well as the
costs of bringing suit, reasonable attorneys’ fees and a permanent injunction prohibiting
Defendants from ever again entering into similar agreements in violation of the antitrust laws

X. DEMAND FOR JURY 'I`RIAL

l l6. Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on

behalf of himself and the Class demands a jury trial as to all issues triable by a jury.
XI. PRAYER FOR RELIEF

l l7. WI»IEREFORE, Plaintiff prays that this Couit enter judgment on his behalf and
that of the Class by adjudging and decreeing that:

a. This action may be maintained as a Class action, with Plairitiff as the
designated Class representative and his counsel as Class counsel;

b. Defendants have engaged in a trust, contract, combination, or conspiracy
in violation of Sections l and 3 of the Sherman Act, and that Plaintiff and the Class
members have been damaged and injured in their business and property as a result of this

violation;

26

l-l§SU}}‘}.l

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 29 ot 30 Page|D# 29

c. The alleged combinations and Conspiracy are per se violations of the
Sherman Act;

d. Defendants are enjoined from attempting to enter into, entering into,
maintaining or enforcing any no-poach agreement, or other illegal anticompetitive
agreement or understanding as alleged herein;

e. Judgment be entered for Plaintiff and Class members and against
Defendants for three times the amount of damages sustained by Plaintiff and the Class
as allowed by law',

f. Plaintiff and the Class recover prejudgment and post-judgment interest as
permitted by law;

g. Plaintiff and the Class recover their costs of suit, including attorneys" fees
as provided by law; and

h. Plaintiff and the Class are entitled to such other and further relief as is just

and proper under the circumstances

Dated: December 20, 2018 Respectfully submitted,

/S/

Conrad l\/I. Slrumadine

VSB #4325

Counsel for Plaintiff and Proposed Class
Willcox & Savage, P.C.

440 l'.\/lonticello Avenue, Suite 2200
Norfolk, VA 235l 0

Telephone: (757) 628-5500

Fax: (757') 623-5566
cshumadine@wilsav.com

27
171530330.1

Case 2:18-cv-00679-RGD-R.]K Document 1 Filed 12/20/18 Page 30 ot 30 Page|D# 30

l"l 530339.|

Joseph R. Saveri (pro hac vice to be submitted)
Steve N. Williams (i)ro fmc vice to be subnritted)
liamin Chen (pro fmc vice to be submitted)

V Prentice ([)ro hac vice to be submitted)
JOSEPH SAVERI LAW FIRM, INC.

60l California Street, Suite l000

San Francisco, CA 94108

’i`el: (415) 500-6800

Fax: (415) 395-9940
jsaveri@saverilawfinn.com
swilliams@saverilawfirm.com
jchen@saverilawfinn.com
vprcnticc@saverilawfrrm.com

Attorneys_fr`)r P!ainlr_'[i`cmd the Proj)osed Class

28

